DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 12, 14-20, & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (20090154079) in view of Shen (20120171656).  

    PNG
    media_image1.png
    386
    521
    media_image1.png
    Greyscale

Regarding claim 1, Bae teach(es) the structure substantially as claimed, including an apparatus comprising a platform (100 & A-B in Fig. 7 Annotated) comprising a display (A); a working surface (i.e., upper surface of 100); a first computing device (B) comprising at least one processor, and at least one memory including computer program code for one or more programs; and a stand (230, 240) supporting the platform, wherein the display (A) and first computing device (B) are parts of a laptop computer (A-B).  Bae fail(s) to teach a touchscreen display and a document camera.  However, the examiner takes OFFICIAL NOTICE that making the display of a laptop computer a touchscreen display is well-known in the art.  It would have been obvious to one of ordinary skill in the art to substitute a touchscreen display for the display of Bae, in order to increase user convenience by increasing the number of modes whereby a user may input data into the laptop computer.  Additionally, Shen teaches a document camera (302).  It would have been obvious to one of ordinary skill in the art to add a document camera, as taught by Shen, to the structure of Bae, in order to allow scanning of images & documents.  
Regarding claims 2 & 18, Bae teaches a stand (230, 240) configured to adjust a height (par. 66) of the platform (100 & A-B).  
Regarding claims 3 & 17, Bae teaches a platform (100 & A-B) further comprising a speaker (161) and a microphone (121).
Regarding claim 4, Bae teaches a first computing device (B) that wirelessly communicates (par. 48) with a third-party device (193).  
Regarding claim 5, Bae as modified teaches a document camera (302 of Shen) that communicates (par. 57-58 of Bae) with the first computing device (B of Bae).
Regarding claims 6 & 15, Bae teaches a compartment (183 - see Fig. 7) within the platform (100, A-B).  
Regarding claim 9, Bae teaches a platform comprising a working surface (220 of Bae); a docking adapter (100 of Bae); a first computing device (A-B of Bae) detachably coupled to the docking adapter, further comprising a touchscreen display (see above), at least one processor, and at least one memory including computer program code for one or more programs (see above); and a document camera (302 of Shen) coupled to the docking adapter.  
Regarding claim 12, Bae teaches a docking adapter (100) comprises a tray (100); a stability member (210) affixed to the tray; and a power supply (181, 510) within the tray.  
Regarding claims 14 & 20, Bae teaches a power supply (181, 510).
Regarding claims 16 & 19, Bae teaches a platform (100, A-B) that further comprises a connection port (115, 117, 118-1, 118-2) configured to connect the first computing device (B) to a third- party device (par. 47).
Regarding claim 22, Bae as modified teaches a platform (100); a stability member (210) affixed to the platform; a first computing device (A-B) detachably coupled to the platform, further comprising a touchscreen display (see above), at least one processor, and at least one memory including computer program code for one or more programs (see above); and a stand (230, 240) supporting the platform.
Regarding claim 23, Bae teaches a power supply (181, 510) that is within (Fig. 7) the platform (110).
Claims 13 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (20090154079) & Shen (20120171656) in view of Purifoy (20180020824).  Bae as modified teach(es) the structure substantially as claimed, including a keyboard (191 or C); but fail(s) to teach a trackpad.  However, Purifoy teaches the inclusion, on a platform, of a trackpad (par. 20).  It would have been obvious to one of ordinary skill in the art to add a trackpad, as taught by Purifoy, to the structure of Bae as modified, in order to enable the user to interact with the laptop computer without a mouse (as suggested by par. 20 of Purifoy).  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/22/22, with respect to the rejection(s) of claim(s) 1-6, 9-10, & 12-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art references cited above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637